      Case 2:18-cv-13569-JTM-JVM Document 86 Filed 03/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 RONALD MARSHALL                                                             CIVIL ACTION

 VERSUS                                                                         NO. 18-13569

 JAMES LEBLANC, SECRETARY, ET AL.                                          SECTION: “H”(1)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, the objection to the Magistrate

Judge’s Partial Report and Recommendation, and the response thereto, hereby approves the Partial

Report and Recommendation of the United States Magistrate Judge and adopts it as its opinion in

this matter. Therefore,

       IT IS ORDERED that defendants’ motion for Motion for Summary Judgment, Rec. Doc.

68, be GRANTED and that plaintiff’s COVID-related claim against Secretary James LeBlanc and

Warden Robert Tanner is DISMISSED WITHOUT PREJUDICE pursuant to 42 U.S.C. §

1997e(a).

       New Orleans, Louisiana, this 26th day of February, 2021.




                                            __________________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE
